DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B, corresponding to Claims 1-12 and 23-25, in the reply filed on 11/3/2022 is acknowledged.  Claims 13-22 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,632,242. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a hemodialysis machine comprising a blood pump, an electrical interface, a power source, a mixing chamber for mixing and generating dialysate, and a dialyzer, wherein in a first configuration, the hemodialysis machine operates in an emergency mode using the power source, the atmospheric water generator, and the mixing chamber, and wherein in a second configuration, the hemodialysis machine operates in a clinic mode in which the power source, the atmospheric water generator, and the mixing chamber are removed and in which the electrical interface is connected to a power outlet, and the dialyzer receives the dialysate from a dialysate supply line.  
The instant claims are broader than the ‘242 claims because they do not necessarily require that the power source is a solar panel (instead, the power source may be a manual power source or a battery).

Allowable Subject Matter
Claims 1-12 and 23-25 would be allowable upon filing a terminal disclaimer to overcome the Double Patenting rejection set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  
The instant claims are drawn to a hemodialysis machine comprising a blood pump, an electrical interface, a power source, mixing chamber for generating dialysate, and an atmospheric water generator.  Specifically, the atmospheric water generator and mixing chamber are removable such that, in a first configuration, the hemodialysis machine operates in an emergency mode using the power source, the atmospheric water generator and the mixing chamber, and in a second configuration, the hemodialysis machine operates in a clinic mode in which the power source, the atmospheric water generator and the mixing chamber are removed and in which the electrical interface is connected to a power outlet and the dialyzer receives the dialysate from a dialysate supply line.
The prior art does not teach or suggest a dialysis system having removable components such that the machine may change between first and second configurations in this manner. 
The closest prior art is Doyle et al. (US 2017/0173251), which teaches a modular blood treatment system comprising a modular sorbent component for generating dialysate and a portable power module that can be used with solar power (paragraphs [0160] and [0181]).  However, Doyle does not teach or suggest a removable water generation module and mixing chamber, such that the system operates in a first configuration, where the hemodialysis machine operates in an emergency mode using the solar panel module, the atmospheric water generator and the mixing chamber, and also operates in a second configuration, where the hemodialysis machine operates in a clinic mode in which the solar power module, the atmospheric water generator and the mixing chamber are removed and in which the electrical interface is connected to a power outlet and the dialyzer receives the dialysate from a dialysate supply line.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wrazel (US 2013/0092361) teaches a portable hemodialysis machine comprising a blood pump, solar panel, and water source.
Kelly (US 2013/0098814) teaches a solar-powered water generation system for generating water from ambient air. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781